Case 1:21-cv-23166-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 1 of 13




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                  CASE:
  JUAN CARLOS GIL,

              Plaintiff,
  v.

  HIALEAH INDUSTRIAL PORTFOLIO,
  LLC and PIO PIO CUBA, CORP,

          Defendants.
  ______________________________________/

                                              COMPLAINT

         Plaintiff, JUAN CARLOS GIL, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues HIALEAH INDUSTRIAL

  PORTFOLIO, LLC and PIO PIO CUBA, CORP (hereinafter “Defendants”), and as grounds

  alleges:

                               JURISDICTION, PARTIES. AND VENUE

         1.         This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.         The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and 2202,

  and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.

         4.         Plaintiff, JUAN CARLOS GIL, is an individual over eighteen years of age, with a

  residence in Miami-Dade County, Florida, and is otherwise sui juris.
Case 1:21-cv-23166-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 2 of 13




          5.       At all times material, Defendant, HIALEAH INDUSTRIAL PORTFOLIO, LLC,

  owned and operated a commercial retail center located at 460 W. 29th Street, Hialeah, Florida

  33012 (hereinafter the “Commercial Property”) and conducted a substantial amount of business

  in that place of public accommodation in Miami-Dade County, Florida.

          6.       At all times material, Defendant, HIALEAH INDUSTRIAL PORTFOLIO, LLC,

  was and is a Florida Limited Liability Company, organized under the laws of the State of Florida,

  with its principal place of business in North Miami, Florida.

          7.       At all times material, Defendant, PIO PIO CUBA, CORP, owned and operated a

  commercial restaurant at 496 W. 29th Street, Hialeah, Florida 330121 (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade County, Florida. Defendant, PIO PIO CUBA, CORP, holds itself

  out of the public as “Pio Pio Cuba.”

          8.       At all times material, Defendant, PIO PIO CUBA, CORP, was and is a Florida

  Profit Corporation, incorporated under the laws of the State of Florida, with its principal place of

  business in Hialeah, Florida.

          9.       Venue is properly located in the Southern District of Florida because Defendants’

  Commercial Property is located in Miami-Dade County, Florida, Defendants regularly conduct

  business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                        FACTUAL ALLEGATIONS

          10.      Although over twenty-eight (28) years have passed since the effective date of Title


  1
    This address is located within the commercial retail center owned and operated by landlord Defendant, HIALEAH
  INDUSTRIAL PORTFOLIO, LLC, located at 460 W. 29th Street, Hialeah, Florida 33012.
                                                         2
Case 1:21-cv-23166-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 3 of 13




  III of the ADA, Defendants have yet to make its facilities accessible to individuals with

  disabilities.

          11.     Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the extensive

  publicity the ADA has received since 1990, Defendants continue to discriminate against people

  who are disabled in ways that block them from access and use of Defendants’ businesses and

  properties.

          12.     The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance

          13.     Plaintiff, JUAN CARLOS GIL, is an individual with disabilities as defined by and

  pursuant to the ADA. Plaintiff, JUAN CARLOS GIL, is substantially limited in major life

  activities due to his impairment and requires the use of a wheelchair to ambulate.

          14.     Defendant, HIALEAH INDUSTRIAL PORTFOLIO, LLC, owns, operates and

  oversees the Commercial Property, its general parking lot and parking spots.

          15.     The subject Commercial Property is open to the public and is located in Hialeah,

  Miami-Dade County, Florida.

          16.     The individual Plaintiff visits the Commercial Property and businesses located

  within the Commercial Property, regularly, to include visits to the Commercial Property and

  businesses located within the Commercial Property on or about July 21, 2021 and encountered

  multiple violations of the ADA that directly affected his ability to use and enjoy the Commercial

  Property and businesses located therein. He often visits the Commercial Property and businesses

  located within the Commercial Property in order to avail himself of the goods and services offered


                                                   3
Case 1:21-cv-23166-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 4 of 13




  there, because it is approximately nine (9) miles from his residence, and is near other businesses

  and restaurants he frequents as a patron. He plans to return to the Commercial Property and the

  businesses located within the Commercial Property within two (2) months of the filing of this

  Complaint, specifically on or before October 30, 2021.

         17.     Plaintiff resides nearby in the same County and state as the Commercial Property

  and the businesses located within the Commercial Property, has regularly frequented the

  Defendants’ Commercial Property and the businesses located within the Commercial Property for

  the intended purposes because of the proximity to his residence and other businesses that he

  frequents as a patron, and intends to return to the Commercial Property and businesses located

  within the Commercial Property within two (2) months from the filing of this Complaint,

  specifically on or before October 30, 2021.

         18.     The Plaintiff found the Commercial Property, and the businesses located within the

  Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and businesses located within the Commercial Property and

  wishes to continue his patronage and use of each of the premises.

         19.     The Plaintiff has encountered architectural barriers that are in violation of the ADA

  at the subject Commercial Property, and businesses located within the Commercial Property. The

  barriers to access at the Commercial Property, and the businesses located within the Commercial

  Property have each denied or diminished Plaintiff’s ability to visit the Commercial Property, and

  businesses located within the Commercial Property, and have endangered his safety in violation

  of the ADA. The barriers to access, which are set forth below, have likewise posed a risk of

  injury(ies), embarrassment, and discomfort to Plaintiff, JUAN CARLOS GIL, and others similarly


                                                   4
Case 1:21-cv-23166-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 5 of 13




  situated.

          20.    Defendants, HIALEAH INDUSTRIAL PORTFOLIO, LLC and PIO PIO CUBA,

  CORP, own and/or operate a place of public accommodation as defined by the ADA and the

  regulations implementing the ADA, 28 CFR 36.201 (a) and 36.104. Defendants, HIALEAH

  INDUSTRIAL PORTFOLIO, LLC and PIO PIO CUBA, CORP, are responsible for complying

  with the obligations of the ADA. The place of public accommodation that Defendants, HIALEAH

  INDUSTRIAL PORTFOLIO, LLC and PIO PIO CUBA, CORP, own and operate the Commercial

  Property Business located at 460 W. 29th Street, Hialeah, Florida 33012.

          21.    Plaintiff, JUAN CARLOS GIL, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and the businesses located within the Commercial Property,

  including but not necessarily limited to the allegations in Counts I and II of this Complaint.

  Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

  at the Commercial Property, and businesses located within the Commercial Property, in violation

  of the ADA. Plaintiff desires to visit the Commercial Property and businesses located therein, not

  only to avail himself of the goods and services available at the Commercial Property, and

  businesses located within the Commercial Property, but to assure himself that the Commercial

  Property and businesses located within the Commercial Property are in compliance with the ADA,

  so that he and others similarly situated will have full and equal enjoyment of the Commercial

  Property, and businesses located within the Commercial Property without fear of discrimination.

          22.    Defendant, HIALEAH INDUSTRIAL PORTFOLIO, LLC, as landlord and owner

  of the Commercial Property Business, is responsible for all ADA violations listed in Counts I and


                                                  5
Case 1:21-cv-23166-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 6 of 13




  II.

         23.     Plaintiff, JUAN CARLOS GIL, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and businesses located within the Commercial Property, but not

  necessarily limited to the allegations in Counts I and II of this Complaint. Plaintiff has reasonable

  grounds to believe that he will continue to be subjected to discrimination at the Commercial

  Property, and businesses within the Commercial Property, in violation of the ADA. Plaintiff

  desires to visit the Commercial Property and businesses within the Commercial Property, not only

  to avail himself of the goods and services available at the Commercial Property and businesses

  located within the Commercial Property, but to assure himself that the Commercial Property, and

  businesses located within the Commercial Property are in compliance with the ADA, so that he

  and others similarly situated will have full and equal enjoyment of the Commercial Property, and

  businesses located within the Commercial Property without fear of discrimination.

         24.     Defendants have discriminated against the individual Plaintiff by denying him

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

  and/or accommodations of the Commercial Property, and businesses located within the

  Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

                                 COUNT I – ADA VIOLATIONS
                         AS TO HIALEAH INDUSTRIAL PORTFOLIO, LLC
         25.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

  26 above as though fully set forth herein.

         26.     Defendant, HIALEAH INDUSTRIAL PORTFOLIO, LLC, has discriminated, and

  continues to discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have

                                                   6
Case 1:21-cv-23166-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 7 of 13




   accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer

   employees and gross receipts of $500,000 or less).           A list of the violations that Plaintiff

   encountered during his visit to the Commercial Property, include but are not limited to, the

   following:

       A. Parking Lot and Accessible Route

  i.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

       located on an excessive slope. Violation: Some of the accessible parking spaces are located on

       a slope in violation of Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

 ii.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

       aisles are located on an excessive slope. Violation: Some of the accessible parking space access

       aisles are located on a slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the

       2010 ADA Standards, whose resolution is readily achievable.

iii.   The Plaintiff had difficulty travel to the building from parking lot. Violation: There is currently

       no existing accessible route to help persons with disabilities safely maneuver through the

       parking facility violating Section 4.3.7, 4.7.2 of the ADAAG and Section 206.2, 403.3, 406 of

       the 2010 ADA Standards, whose resolution is readily achievable.

                         COUNT II – ADA VIOLATIONS
       AS TO HIALEAH INDUSTRIAL PORTFOLIO, LLC AND PIO PIO CUBA, CORP

          27.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

   32 above as though fully set forth herein.

          28.     Defendants, HIALEAH INDUSTRIAL PORTFOLIO, LLC and PIO PIO CUBA,

   CORP, have discriminated, and continues to discriminate, against Plaintiff in violation of the ADA

                                                     7
Case 1:21-cv-23166-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 8 of 13




  by failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a

  Defendant has 10 or fewer employees and gross receipts of $500,000 or less). A list of the

  violations that Plaintiff encountered during his visit to the Commercial Property, include but are

  not limited to, the following:

      A. Main Entrance

 i.   The Plaintiff had difficulty using the main without assistance, as the main door does not has a

      sloped surface with in the required maneuvering clearance of the door. Violation: Maneuvering

      clearance on the pull side of the door has non-compliant slope, violating Sections 4.13.6 of the

      ADAAG and Sections 404.2.4 of the 2010 ADA Standards, whose resolution is readily

      achievable.

      B. Secondary Entrance

 i.   The secondary entrance door only has stairs to access the restaurant. Violation: This entrance

      is inaccessible and does not have signage posted indicating the location of an accessible

      entrance. Sections 216.6 of the 2010 ADA Standards, whose resolution is readily achievable.

      C. Interior and Exterior Service Counter

 i.   The Plaintiff had difficulty using the counter, as it is mounted too high. Violation: There is no

      lower portion of the bar counter provided, violating Section 5.2 of the ADAAG and Section

      902.3 of the 2010 ADA Standards, whose resolution is readily achievable.

      D. Access to Goods and Services

 i.   The seating provided at the facility does not comply with the standards prescribed in Section

      4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose resolution is

      readily achievable.


                                                   8
Case 1:21-cv-23166-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 9 of 13




       E. Public Restrooms

  i.   The Plaintiff could not transfer to the toilet without assistance, as the side grab bar and the

       rear wall grab bar are missing. Violation: The grab bars do not comply with the requirements

       prescribed in Section 4.16.4 and Figure 29 of the ADAAG and Sections 604.5 and 609 of the

       2010 ADA Standards, whose resolution is readily achievable.

 ii.   The Plaintiff could not transfer to the toilet without assistance, as the required clear floor space

       was not provided due to encroaching item (Trash can). Violation: The trash bin is encroaching

       over the accessible water closet clear floor space. Section 4.16.2 of the ADAAG and Sections

       604.3.1 of the 2010 ADA Standards, whose resolution is readily achievable.

iii.   The Plaintiff could not use the toilet tissue dispenser without assistance, as it is mounted

       outside the required distance in front of the toilet. Violation: Toilet tissue dispenser is mounted

       at non-compliant distance in front of the water closet to the centerline of the dispenser.

       Sections 604.9.6 of the 2010 ADA Standards, whose resolution is readily achievable.

iv.    The Plaintiff could not exit the restroom area without assistance, as the required maneuvering

       clearance on the pull side of the door is not provided. Violation: Door does not providing the

       required maneuvering clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4

       of the 2010 ADA Standards, whose resolution is readily achievable.

 v.    The Plaintiff could not locked the restroom without assistance, as the door has a non-compliant

       hardware. Violation: Non-compliant door locking hardware, requiring grasping and turning

       of the wrist to operate, violating Section 4.13.9 of the ADAAG and Section 404.2.7 of the

       2010 ADA Standards, whose resolution is readily achievable.

vi.    The Plaintiff could not use the toilet without assistance, as it is mounted outside the required


                                                      9
Case 1:21-cv-23166-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 10 of 13




        distance from the side wall. Violation: Water closet is mounted in a non-compliant distance

        from the sidewall. Sections 4.16.2 of the ADAAG and Sections 604.2 of the 2010 ADA

        Standards, whose resolution is readily achievable.

vii.    The Plaintiff could not use the paper towel dispenser without assistance, as it is not mounted

        at the required location. Violation: The paper towel dispenser is not mounted in accordance

        with Section 4.2.5 of the ADAAG and Section 308.2.1 of the 2010 ADA Standards, whose

        resolution is readily achievable.

viii.   The Plaintiff could not use the lavatory without assistance, as does not provide knee clearance.

        Violation: Lavatory does not provide the required knee clearance above the finished floor to

        bottom leading edge of fixture at 8" horizontal projection. Section 4.19.2 of the ADAAG and

        Section 606.2 of the 2010 ADA Standards, whose resolution is readily achievable.

                                   RELIEF SOUGHT AND THE BASIS

           29.     The discriminatory violations described in Counts I and II are not an exclusive list

    of the Defendants’ ADA violations. Plaintiff requests an inspection of the Defendants’ places of

    public accommodation in order to photograph and measure all of the discriminatory acts violating

    the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further

    requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

    presence, which prevented Plaintiff, JUAN CARLOS GIL, from further ingress, use, and equal

    enjoyment of the Commercial Business and businesses located within the Commercial Property;

    Plaintiff requests to be physically present at such inspection in conjunction with Rule 34 and timely

    notice. A complete list of the Subject Premises’ ADA violations, and the remedial measures

    necessary to remove same, will require an on-site inspection by Plaintiff’s representatives pursuant


                                                     10
Case 1:21-cv-23166-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 11 of 13




   to Federal Rule of Civil Procedure 34.

          30.     The individual Plaintiff, and all other individuals similarly situated, have been

   denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

   privileges, benefits, programs and activities offered by Defendants, Defendants’ buildings,

   businesses and facilities; and has otherwise been discriminated against and damaged by the

   Defendants because of the Defendants’ ADA violations as set forth above. The individual

   Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

   damage without the immediate relief provided by the ADA as requested herein. In order to remedy

   this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of public

   accommodation in order to determine all of the areas of non-compliance with the Americans with

   Disabilities Act.

          31.     Defendants have discriminated against the individual Plaintiff by denying him

   access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

   accommodations of its place of public accommodation or commercial facility, in violation of 42

   U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, Defendants continue to

   discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford

   all offered goods, services, facilities, privileges, advantages or accommodations to individuals

   with disabilities; and by failing to take such efforts that may be necessary to ensure that no

   individual with a disability is excluded, denied services, segregated or otherwise treated differently

   than other individuals because of the absence of auxiliary aids and services.

          32.     Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has a


                                                    11
Case 1:21-cv-23166-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 12 of 13




   clear legal right to the relief sought. Further, injunctive relief will serve the public interest and all

   those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is entitled

   to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42 U.S.C. §

   12205 and 28 CFR 36.505.

           33.     A Defendant is required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for their place of public

   accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

   discrimination, injury and damage without the immediate relief provided by the ADA as requested

   herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

   Defendants’ place of public accommodation in order to determine all of the areas of non-

   compliance with the Americans with Disabilities Act.

           34.     Notice to Defendants is not required as a result of the Defendants’ failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

   and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

   or waived by the Defendant.

           35.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff Injunctive Relief, including an order to alter the property where Defendants operate their

   businesses, located at and/or within the commercial property located at 460 W. 29th Street,

   Hialeah, Florida 33012, the exterior areas, and the common exterior areas of the Commercial

   Property and businesses located within the Commercial Property, to make those facilities readily

   accessible and useable to The Plaintiff and all other mobility-impaired persons; or by closing the

   facility until such time as the Defendants cure the violations of the ADA.


                                                      12
Case 1:21-cv-23166-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 13 of 13




              WHEREFORE, The Plaintiff, JUAN CARLOS GIL, respectfully requests that this

   Honorable Court issue (i) a Declaratory Judgment determining Defendants at the commencement

   of the subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act,

   42 U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all

   readily achievable alterations to the facilities; or to make such facilities readily accessible to and

   usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

   to make reasonable modifications in policies, practices or procedures, when such modifications

   are necessary to afford all offered goods, services, facilities, privileges, advantages or

   accommodations to individuals with disabilities; and by failing to take such steps that may be

   necessary to ensure that no individual with a disability is excluded, denied services, segregated or

   otherwise treated differently than other individuals because of the absence of auxiliary aids and

   services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

   12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

   Title III of the Americans with Disabilities Act.

   Dated: September 1, 2021                              GARCIA-MENOCAL & PEREZ, P.L.
                                                         Attorneys for Plaintiff
                                                         4937 S.W. 74th Court
                                                         Miami, Florida 33155
                                                         Telephone: (305) 553-3464
                                                         Facsimile: (305) 553-3031
                                                         Primary E-Mail: ajperez@lawgmp.com
                                                         Secondary E-Mails: bvirues@lawgmp.com
                                                                        dperaza@lawgmp.com

                                                         By: ___/s/_Anthony J. Perez________
                                                                ANTHONY J. PEREZ
                                                                Florida Bar No.: 535451
                                                                BEVERLY VIRUES
                                                                Florida Bar No.: 123713

                                                    13
